FILED
                           NOT FOR PUBLICATION                              OCT 14 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10029

              Plaintiff - Appellee,              D.C. No. 1:09-cr-00008-ARM-1

  v.
                                                 MEMORANDUM *
ANGEL BARCINAS MANGLONA,

              Defendant - Appellant.



                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                  Alex R. Munson, Chief District Judge, Presiding

                           Submitted October 12, 2010 **
                                Honolulu, Hawaii

Before: HAWKINS, McKEOWN and RAWLINSON, Circuit Judges.

       Angel Barcinas Manglona drove Wilbur Vic Masga Inos to a business

known as Rota Poker on the island of Rota in the Commonwealth of the Northern

Mariana Islands (“CNMI”). Inos proceeded to rob Rota Poker of cash using a rifle


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and ammunition provided by Manglona. Manglona entered into a plea agreement

whereby he pled guilty to one count of violating the Hobbs Act, 18 U.S.C. § 1951,

for his role in the robbery. The district court sentenced Manglona to 41 months in

prison and three years of supervised release for the offense.

      Conduct violates the Hobbs Act only if it “obstructs, delays, or affects

commerce or the movement of any article or commodity in commerce.” 18 U.S.C.

§ 1951(a). Manglona argues on appeal that the government could not have shown

this tie to commerce because, pursuant to § 501 of the Covenant to Establish a

Commonwealth of the Northern Mariana Islands in Political Union with the United

States of America (“the Covenant”), the Commerce Clause does not apply to the

CNMI. Assuming that Manglona has not waived this argument,1 it is without

merit. In addressing a similar argument based on § 501 of the Covenant, we

determined that “[w]hether the commerce clause . . . ‘appl[ies] to’ the CNMI does

not affect the authority of Congress to enact legislation applicable to the CNMI.”

United States v. Chang Da Liu, 538 F.3d 1078, 1083 (9th Cir. 2008). Manglona’s



      1
         Manglona’s plea agreement includes a broad waiver of his appellate rights.
The sole exception to this waiver allows Manglona to appeal the issue of “whether
the record supports the conclusion, as a matter of law, that as a result of the
Defendants’ actions, interstate or foreign commerce, or an item moving in
interstate commerce, was actually or potentially delayed, obstructed, or affected in
any way or degree.”

                                          2
argument would render that authority meaningless by preventing the government

from enforcing statutes passed pursuant to the Commerce Clause. Chang Da

Liu therefore forecloses Manglona’s contention.

      The record contains sufficient evidence to demonstrate that the robbery

actually affected commerce. Rota Poker was engaged in business with entities

outside the CNMI, and it closed temporarily as a result of the robbery. No further

evidence is needed to satisfy the statutory requirement of a tie to commerce. See

United States v. Boyd, 480 F.3d 1178, 1179 (9th Cir. 2007) (affirming a Hobbs Act

conviction premised on a robbery that forced the temporary closure of a business

engaging in interstate transfers of money).

      Finally, Manglona argues that the commerce element of the Hobbs Act is

unconstitutionally vague as applied to conduct in the CNMI. Manglona’s plea

agreement appears to waive this argument. Even if not waived, the argument is

precluded by United States v. Rodriguez, which held that “the common

understanding of the reach of the Commerce Clause” supplies “notice of the scope

of the conduct proscribed by section 1951.” 360 F.3d 949, 954 (9th Cir. 2004). In

light of Congress’s authority under the Commerce Clause to enact legislation that

is effective in the CNMI, that holding is applicable to the CNMI.

      AFFIRMED.


                                          3